Citation Nr: 0333652	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  98-14 350A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for dysmenorrhea with 
dysfunctional uterine bleeding.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for fibroid tumors and 
broad ligament myoma.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a psychiatric 
disability other than post-traumatic stress disorder (PTSD).

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for a stomach disorder.

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for a vaginal rash.

6.  Whether new and material evidence has been received to 
reopen a claim of service connection for vertigo.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to October 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 decision by the 
Baltimore, Maryland RO that, among other things, denied an 
application to reopen previously denied claims of service 
connection for psychiatric disability claimed as depression, 
stomach disability, and vertigo.  Thereafter, the veteran 
moved to New Jersey and jurisdiction of the claims files was 
thereafter transferred to the Newark, New Jersey RO in 
October 1997.

This matter is also before the Board on appeal from a July 
1998 rating decision by the Newark RO that denied an 
application to reopen previously denied claims of service 
connection for dysmenorrhea with dysfunctional uterine 
bleeding, fibroid tumors and broad ligament myoma, and 
vaginal rash.  In April 1999, the veteran testified at a 
hearing at the RO.  In September 2001, the veteran informed 
the RO that she had moved to Virginia and jurisdiction of the 
claims files was thereafter transferred to the Roanoke, 
Virginia RO.

Given the grant of the application to reopen a claim of 
service connection for vertigo, as set forth below, the Board 
will address the underlying question of service connection 
for vertigo in the remand that follows the decision below.  
The claims of whether new and material evidence has been 
received to reopen a previously denied claim of service 
connection for dysmenorrhea with dysfunctional uterine 
bleeding, fibroid tumors and broad ligament myoma, 
psychiatric disability, stomach disability, and vaginal rash 
will also be addressed in the remand that follows this 
decision.

(Service connection has been granted for PTSD.  Consequently, 
references made in this Board's decision to a claim of 
service connection for a psychiatric disability should be 
taken to mean psychiatric disability other than PTSD.)


FINDINGS OF FACT

1.  By rating action in August 1990, the RO denied a claim of 
entitlement to service connection for vertigo.  The veteran 
was notified of the denial by letter dated in September 1990, 
but she did not initiate an appeal.  

2.  Certain new evidence received since the August 1990 RO 
denial, when considered in conjunction with the entire 
record, is so significant that it must be considered to 
decide fairly the merits of a claim of service connection for 
vertigo.




CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for vertigo has been 
received.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records show that, in February 
1983, she was seen for complaints of positional vertigo.  
Positive positional vertigo was noted, with her head in a 
dependent position.  The assessments included vertigo versus 
benign paroxysmal positional vertigo.  In March 1983, she was 
seen for complaints of vertigo.

Thereafter, private hospital reports, dated in January 1990, 
do not reflect complaints pertaining to vertigo.  Similarly, 
when examined by VA in August 1990, the veteran did not 
complain of having vertigo.

Based on the evidence of record, by rating action of August 
1990, the RO denied a claim of entitlement to service 
connection for vertigo on the basis that the evidence did not 
demonstrate the existence of a then-current disability.  The 
RO notified the veteran of that decision in September 1990, 
but she did not initiate an appeal within the one-year period 
allowed and, as a result, the denial became final.  38 C.F.R. 
§§ 19.129, 19.192 (1990).

The veteran's application to reopen was received by VA in 
October 1996.  By a decision in March 1997, the RO denied the 
veteran's claim to reopen.  It is from the March 1997 
decision that the present appeal arises as to this issue.



In this regard, the claim of service connection for vertigo 
may now be reopened only if new and material evidence has 
been received since the last final disallowance of the claim 
in August 1990.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  

The Board must address the issue of whether new and material 
evidence has been received in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  Once the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a) (2001).  Under that regulation, effective for 
claims filed prior to August 29, 2001, new and material 
evidence is defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  



38 C.F.R. § 3.156(a) (2001); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a) (2002)) (new and material evidence is 
defined differently for claims filed on or after 
August 29, 2001).  As the veteran's application to reopen was 
filed prior to August 29, 2001, the new provisions do not 
apply to his case.

With respect to the issue of whether new and material 
evidence has been received to reopen a previously denied 
claim of service connection for vertigo, the Board has 
reviewed the evidence received subsequent to the August 1990 
RO denial and finds that new and material evidence has been 
received.  (The specified basis for the denial of service 
connection in August 1990, according to the RO, was that the 
evidence of record did not contain a current diagnosis of 
vertigo.)  

The evidence obtained in connection with the veteran's 
attempt to reopen includes, of particular interest, an April 
2000 Vet Center evaluation indicating that the veteran now 
has current problems with vertigo.  

The Board finds that the April 2000 Vet Center evaluation 
constitutes evidence that is new and material as defined by 
38 C.F.R. § 3.156(a).  In short, this evidence tends to 
support the veteran's claim in a manner different from the 
evidence previously of record, particularly with respect to a 
current diagnosis.  At the time of the RO's final decision in 
August 1990, it was determined that the record did not 
contain evidence of treatment or a current diagnosis of 
vertigo.  What is different about the newly received evidence 
is that it now includes evidence that the veteran may have a 
current diagnosis of vertigo for which service connection may 
be awarded, something that was not shown previously by the 
medical evidence.  Consequently, it may be said that the 
evidence bears directly and substantially upon the issue at 
hand, is neither duplicative nor cumulative, and is so 
significant that it must be considered in order to decide 
fairly the merits of the underlying claim.  38 C.F.R. 
§ 3.156(a).  In other words, the evidence now tends to 
provide probative 


information beyond what was known previously.  Accordingly, 
the Board concludes that the veteran has submitted new and 
material evidence under 38 C.F.R. § 3.156(a).  To this 
extent, the appeal is allowed.


ORDER

New and material evidence having been received, the 
application to reopen a claim of service connection for 
vertigo is granted.


REMAND

Review of the claims files does not reflect that the veteran 
has been advised-relative to her claim of service connection 
for vertigo-of the changes brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), which was signed 
into law on November 9, 2000.  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which information or evidence, if any, 
the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

Recent decisions by the United States Court of Appeals for 
Veterans Claims (Court) have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio, 16 Vet. App. at 183.  It cannot be said, in this 
case, that VA has satisfied its duty to notify the veteran of 
what is needed to substantiate the claim of service 
connection for vertigo, particularly the information or 
evidence required of the veteran and the evidence that VA 
will obtain.  38 U.S.C.A. § 5103(a) (West 2002).  In this 
regard, a remand is required to notify the veteran of the 
VCAA.  



The Board also finds that there are additional reasons for a 
remand.  The Board finds that further development of the 
medical opinion evidence is appropriate.  This is so because, 
given the veteran's treatment for vertigo in service and the 
April 2000 Vet Center diagnostic consideration of vertigo, 
the medical evidence is inadequate as it lacks a medical 
nexus opinion as to the medical probabilities that any 
currently shown vertigo is related to military service.  
Therefore, to satisfy VA's duty to assist the veteran in 
developing facts pertinent to the claim of service 
connection, a new examination is necessary to better evaluate 
the veteran's claim of service connection for vertigo.  Given 
the absence in the record of a medical nexus opinion, the 
Board finds that a remand is required to obtain one.  
38 C.F.R. § 19.9 (2003).

Additionally, the record reflects that, by a letter dated in 
March 1997, the RO denied claims of entitlement to service 
connection for a gynecological condition resulting in a total 
hysterectomy and service connection for irritable bowel 
syndrome.  The veteran expressed her disagreement with the 
denials in a statement received in March 1997.  The RO has 
not yet prepared a statement of the case (SOC) addressing 
these issues.  In situations such as this, the Court has held 
that the Board should remand the matter to the RO for the 
issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999).

The Board lastly notes that it is unclear whether the RO has 
provided the veteran with the notice to which she is entitled 
under 38 U.S.C.A. § 5103(a), with respect to the claims of 
whether new and material evidence has been received to reopen 
a previously denied claims of service connection for 
dysmenorrhea with dysfunctional uterine bleeding, fibroid 
tumors and broad ligament myoma, psychiatric disability, 
stomach disability, and vaginal rash.  In this case, the 
Board finds that the RO should ensure that notification 
required under 38 U.S.C.A. § 5103(a) is made while the case 
is at the RO for the additional development needed in this 
case.  



For these reasons, the Board is constrained to remand this 
case for compliance with the notice and duty-to-assist 
provisions contained in the VCAA and to ensure the appellant 
has had full due process of law with respect to the reopened 
claim.  Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims files 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied, to the extent required by law.  
See Quartuccio, 16 Vet. App. at 187.  The 
veteran should be specifically told of 
the information or evidence she should 
submit, if any, and of the information or 
evidence that VA will yet obtain with 
respect to her claims, if any.  
38 U.S.C.A. § 5103(a) (West 2002).  She 
should also be told of the period for 
response as set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002), if applicable.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where she has received 
treatment for vertigo from October 1988 
to the present.  The RO should ensure 
that all pertinent records of private or 
VA treatment are procured for review.  
(The RO should request the records by use 
of the veteran's name as it was prior to 
her 1997 name change for such records 
prior to 1997.)  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  If records 
sought are not obtained, the RO should 
notify the veteran of the 


records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  The RO should re-examine the issues 
of entitlement to service connection for 
a gynecological condition resulting in a 
total hysterectomy and service connection 
for irritable bowel syndrome, to 
determine whether additional development 
or review is warranted.  If no such 
action is required, or when it is 
completed, the RO should prepare a SOC in 
accordance with 38 C.F.R. § 19.29 (2003), 
unless each matter is resolved by 
granting the benefit sought, or by the 
veteran's withdrawal of her notice of 
disagreement.  If, and only if, the 
veteran files a timely substantive appeal 
should either issue be returned to the 
Board.

4.  The RO should also arrange for a VA 
examination to determine whether the 
veteran has any vertigo attributable to 
her period of military service.  The 
claims files, along with all additional 
evidence obtained pursuant to the 
instructions above, must be made 
available to and reviewed by the 
examiner.  

The examiner should determine the 
nature and etiology of any currently 
diagnosed vertigo.  The examiner 
should determine the correct 
diagnosis(es) and provide an opinion 
as to the medical probabilities that 
any currently diagnosed vertigo 
originated in, or is otherwise 
traceable to, military service.  
(The examiner 


should note that the veteran's 
service medical records which 
reflect the complaints and diagnosis 
of vertigo in 1983.  The examiner 
should also note the veteran's post-
service April 2000 Vet Center 
diagnostic consideration of 
vertigo.)  

5.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If the report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

6.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  

7.  Then, the RO should re-adjudicate the 
claims.  If any benefit sought is denied, 
a supplemental SOC (SSOC) should be 
issued.  The veteran and her 
representative should be afforded an 
opportunity to respond.

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2003), the case should be returned to 
the Board.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



